     Case 15-41510        Doc 123        Filed 02/08/19 Entered 02/08/19 14:36:54                Desc Main
                                          Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       In re: BLUES BBQ & GRILL EAST DUNDEE, INC.                     §    Case No. 15-41510
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         THOMAS E. SPRINGER, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $11,160.00                           Assets Exempt: N/A
 (without deducting any secured claims)
 Total Distribution to Claimants:$0.00                 Claims Discharged
                                                       Without Payment: N/A

 Total Expenses of Administration:$16,000.00


         3) Total gross receipts of $     16,000.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $16,000.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
    Case 15-41510           Doc 123        Filed 02/08/19 Entered 02/08/19 14:36:54                     Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           14,973.80         14,973.80          14,973.80

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00            3,934.50           3,934.50          1,026.20
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00           80,621.82          80,621.82                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00          553,219.98         553,219.98                 0.00

                                               $0.00         $652,750.10        $652,750.10        $16,000.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on December 09, 2015.
  The case was pending for 35 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 02/08/2019                 By: /s/THOMAS E. SPRINGER
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                   Case 15-41510             Doc 123         Filed 02/08/19 Entered 02/08/19 14:36:54                        Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                               $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                           RECEIVED
     Steel table and countertops                                                          1129-000                                  2,250.00

     Various restaurant furniture, fixtures and                                           1129-000                                  7,000.00

     Commercial pots and pans                                                             1129-000                                   200.00

     Restaurant plates/smallwares                                                         1129-000                                   500.00

     Various restaurant glassware                                                         1129-000                                    50.00

     Preference payment: Rapid Financial Services                                         1241-000                                  6,000.00


    TOTAL GROSS RECEIPTS                                                                                                          $16,000.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                               $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                              $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS          CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED           PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00             $0.00                 $0.00




UST Form 101-7-TDR (10/1/2010)
            Case 15-41510       Doc 123      Filed 02/08/19 Entered 02/08/19 14:36:54        Desc Main
                                              Document     Page 4 of 9

EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                            CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                         TRAN.
                                                    SCHEDULED       ASSERTED       ALLOWED        PAID
                                         CODE
 Trustee Compensation - THOMAS E. SPRINGER   2100-000         N/A       2,350.00      2,350.00       2,350.00

 Other - LOIS WEST, CPA                      3410-000         N/A       1,318.50      1,318.50       1,318.50

 Other - INTERNATIONAL SURETIES, LTD.        2300-000         N/A           2.71          2.71            2.71

 Attorney for Trustee Expenses (Trustee     3120-000          N/A         487.26        487.26        487.26
 Firm) - THOMAS E. SPRINGER
 Attorney for Trustee Fees (Trustee Firm) - 3110-000          N/A      10,472.50     10,472.50      10,472.50
 THOMAS E. SPRINGER
 Other - Rabobank, N.A.                     2600-000          N/A          10.00         10.00           10.00

 Other - Rabobank, N.A.                      2600-000         N/A          13.85         13.85           13.85

 Other - Rabobank, N.A.                      2600-000         N/A          15.26         15.26           15.26

 Other - Rabobank, N.A.                      2600-000         N/A          14.28         14.28           14.28

 Other - INTERNATIONAL SURETIES, LTD.        2300-000         N/A           3.45          3.45            3.45

 Other - Rabobank, N.A.                      2600-000         N/A          15.25         15.25           15.25

 Other - Rabobank, N.A.                      2600-000         N/A          13.32         13.32           13.32

 Other - Rabobank, N.A.                      2600-000         N/A          14.73         14.73           14.73

 Other - Rabobank, N.A.                      2600-000         N/A          13.28         13.28           13.28

 Other - Rabobank, N.A.                      2600-000         N/A          15.64         15.64           15.64

 Other - Rabobank, N.A.                      2600-000         N/A          14.19         14.19           14.19

 Other - Rabobank, N.A.                      2600-000         N/A          13.70         13.70           13.70

 Other - Rabobank, N.A.                      2600-000         N/A          15.57         15.57           15.57

 Other - Rabobank, N.A.                      2600-000         N/A          13.66         13.66           13.66

 Other - Rabobank, N.A.                      2600-000         N/A          15.05         15.05           15.05

 Other - Rabobank, N.A.                      2600-000         N/A          14.09         14.09           14.09

 Other - Rabobank, N.A.                      2600-000         N/A          13.60         13.60           13.60

 Other - Rabobank, N.A.                      2600-000         N/A          15.45         15.45           15.45

 Other - Rabobank, N.A.                      2600-000         N/A          13.09         13.09           13.09

 Other - Rabobank, N.A.                      2600-000         N/A          16.88         16.88           16.88

 Other - Rabobank, N.A.                      2600-000         N/A          21.86         21.86           21.86

 Other - Rabobank, N.A.                      2600-000         N/A          24.84         24.84           24.84

 Other - Rabobank, N.A.                      2600-000         N/A          21.79         21.79           21.79

 TOTAL CHAPTER 7 ADMIN. FEES                            N/A           $14,973.80    $14,973.80     $14,973.80
 AND CHARGES


UST Form 101-7-TDR (10/1/2010)
            Case 15-41510       Doc 123     Filed 02/08/19 Entered 02/08/19 14:36:54               Desc Main
                                             Document     Page 5 of 9

EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                           CLAIMS            CLAIMS             CLAIMS        CLAIMS
                                         TRAN.
                                                   SCHEDULED         ASSERTED           ALLOWED         PAID
                                         CODE
 Colleen G. Thomas                      6700-000      N/A                    3,934.50       3,934.50      1,026.20

 TOTAL PRIOR CHAPTER ADMIN.                           N/A                  $3,934.50       $3,934.50     $1,026.20
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM     CLAIMS            CLAIMS
   CLAIM                                           SCHEDULED         ASSERTED            CLAIMS        CLAIMS
    NO.              CLAIMANT            TRAN.     (from Form       (from Proofs of     ALLOWED         PAID
                                         CODE          6E)               Claim)
      2P-2 Internal Revenue Service     5800-000      N/A                  24,462.06       24,462.06            0.00

      5    Illinois Department of       5800-000      N/A                    4,894.95       4,894.95            0.00
           Employment Security
      6P   Illinois Department of       5800-000      N/A                  51,264.81       51,264.81            0.00
           Revenue Bankruptcy Section
 TOTAL PRIORITY UNSECURED                                   $0.00         $80,621.82      $80,621.82           $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM     CLAIMS            CLAIMS
   CLAIM                                           SCHEDULED         ASSERTED            CLAIMS        CLAIMS
    NO.              CLAIMANT            TRAN.     (from Form       (from Proofs of     ALLOWED         PAID
                                         CODE          6F)               Claim)
      1    Commonwealth Edison Company 7100-000       N/A                    1,094.13       1,094.13            0.00

      2U-2 Internal Revenue Service     7100-000      N/A                    1,590.33       1,590.33            0.00

      3    GE Capital Information       7100-000      N/A                    2,579.47       2,579.47            0.00
           Technology Solution LLC
      4    Donald Rosen                 7100-000      N/A                 104,000.00      104,000.00            0.00

      6U   Illinois Department of       7100-000      N/A                    4,118.38       4,118.38            0.00
           Revenue Bankruptcy Section
      7    New Chicago State Currency   7100-000      N/A                    2,302.94       2,302.94            0.00
           Exchange, Inc.
      8    Marlin Business Bank         7100-000      N/A                  10,808.24       10,808.24            0.00

      9    nicor gas                    7100-000      N/A                    1,902.54       1,902.54            0.00

     10    Rapid Advance                7100-000      N/A                  42,474.51       42,474.51            0.00

     11    Otto Engineering, Inc.       7100-000      N/A                 346,079.14      346,079.14            0.00

     12    Navitas Credit Corp fka      7200-000      N/A                  36,220.30       36,220.30            0.00
           Navitas Lease Corp.
     13    David Glodowski              7200-000      N/A                       50.00          50.00            0.00

 TOTAL GENERAL UNSECURED                                    $0.00        $553,219.98     $553,219.98           $0.00
 CLAIMS


UST Form 101-7-TDR (10/1/2010)
                        Case 15-41510                      Doc 123              Filed 02/08/19 Entered 02/08/19 14:36:54                                          Desc Main
                                                                                 Document     Page 6 of 9
                                                                                                                                                                                      Exhibit 8


                                                                                         Form 1                                                                                     Page: 1

                                               Individual Estate Property Record and Report
                                                                Asset Cases
Case Number: 15-41510                                                                              Trustee:          (330640)        THOMAS E. SPRINGER
Case Name:           BLUES BBQ & GRILL EAST DUNDEE, INC.                                           Filed (f) or Converted (c): 02/18/16 (c)
                                                                                                   §341(a) Meeting Date:             03/28/16
Period Ending: 02/08/19                                                                            Claims Bar Date:                  07/28/16

                                    1                                            2                              3                           4              5                    6

                     Asset Description                                      Petition/              Estimated Net Value                Property        Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                        Unscheduled         (Value Determined By Trustee,          Abandoned        Received by       Administered (FA)/
                                                                             Values              Less Liens, Exemptions,             OA=§554(a)        the Estate        Gross Value of
Ref. #                                                                                               and Other Costs)                                                   Remaining Assets

 1        Checking Account at Bank of America, xxxxxx6112                            250.00                             0.00                                     0.00                     FA

 2        Operating Account -                                                          0.00                             0.00                                     0.00                     FA
          Checking Account at Bank of

 3        Checking Account at Parkway Bank & Trust Company                            10.00                             0.00                                     0.00                     FA

 4        Credit Card Receipts not yet deposited into bank                        3,000.00                              0.00                                     0.00                     FA

 5        ComEd                                                                   6,000.00                              0.00                                     0.00                     FA
           Security deposit

 6        Nicor                                                                   1,800.00                              0.00                                     0.00                     FA
           Security deposit

 7        Liquor License and Gaming License - not                                      0.00                             0.00                                     0.00                     FA
          transfer

 8        Filing cabinets, table and chairs                                          100.00                             0.00                                     0.00                     FA

 9        Steel table and countertops                                           30,000.00                           2,250.00                                2,250.00                      FA

10        Various restaurant furniture, fixtures and                            97,500.00                           7,000.00                                7,000.00                      FA
           equipment

11        Commercial pots and pans                                                1,377.00                           200.00                                    200.00                     FA

12        Restaurant plates/smallwares                                            2,421.00                           500.00                                    500.00                     FA

13        Various restaurant glassware                                               500.00                           50.00                                     50.00                     FA

14        Preference payment: Rapid Financial Services (u)                      28,539.59                        28,539.59                                  6,000.00                      FA
           Adversary filed 17-00560; order approving
          compromise/settlement for $6,000 entered 3/2/18

 14      Assets         Totals (Excluding unknown values)                     $171,497.59                       $38,539.59                                $16,000.00                   $0.00



      Major Activities Affecting Case Closing:

                     All financial records reviewed for potential preference payments. Final adversary settled, pending court approval. Estate taxes filed and prompt determination
                     response (taxes accepted as filed ) from the IRS received Janaury 9, 2018. Trustee to verify with accountant final estate tax return does not need to be filed based on
                     receipt of final settlement funds. If not, then final report will be filed after setllement order entered and funds recieved.




                                                                                                                                                     Printed: 02/08/2019 11:07 AM     V.14.50
                   Case 15-41510                     Doc 123           Filed 02/08/19 Entered 02/08/19 14:36:54                                Desc Main
                                                                        Document     Page 7 of 9
                                                                                                                                                                  Exhibit 8


                                                                           Form 1                                                                                 Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 15-41510                                                            Trustee:       (330640)      THOMAS E. SPRINGER
Case Name:       BLUES BBQ & GRILL EAST DUNDEE, INC.                             Filed (f) or Converted (c): 02/18/16 (c)
                                                                                 §341(a) Meeting Date:        03/28/16
Period Ending: 02/08/19                                                          Claims Bar Date:             07/28/16

                              1                                        2                    3                       4                    5                   6

                    Asset Description                            Petition/         Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled    (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                  Values         Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                               and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    March 15, 2018               Current Projected Date Of Final Report (TFR):       August 10, 2018 (Actual)




                                                                                                                                   Printed: 02/08/2019 11:07 AM    V.14.50
                        Case 15-41510                  Doc 123       Filed 02/08/19 Entered 02/08/19 14:36:54                                               Desc Main
                                                                      Document     Page 8 of 9
                                                                                                                                                                               Exhibit 9


                                                                                 Form 2                                                                                         Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         15-41510                                                                      Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           BLUES BBQ & GRILL EAST DUNDEE, INC.                                           Bank Name:          Rabobank, N.A.
                                                                                                   Account:            ******8466 - Checking Account
Taxpayer ID #: **-***8521                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 02/08/19                                                                            Separate Bond: N/A

   1            2                          3                                      4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                          Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From               Description of Transaction                 T-Code              $                  $       Account Balance
09/20/16                  OTTO                             Liquidation of Personal Property                                        10,000.00                               10,000.00
               {9}                                                                              2,250.00      1129-000                                                     10,000.00
              {10}                                                                              7,000.00      1129-000                                                     10,000.00
              {11}                                                                               200.00       1129-000                                                     10,000.00
              {12}                                                                               500.00       1129-000                                                     10,000.00
              {13}                                                                                50.00       1129-000                                                     10,000.00
09/30/16                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      10.00              9,990.00
10/31/16                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      13.85              9,976.15
11/30/16                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      15.26              9,960.89
12/30/16                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      14.28              9,946.61
01/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      15.25              9,931.36
02/03/17      101         INTERNATIONAL SURETIES, LTD.     BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                       3.45              9,927.91
                                                           BALANCE AS OF 02/03/2017 FOR CASE
                                                           #15-41510, Bond #016073584
02/28/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      13.32              9,914.59
03/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      14.73              9,899.86
04/28/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      13.28              9,886.58
05/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      15.64              9,870.94
06/30/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      14.19              9,856.75
07/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      13.70              9,843.05
08/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      15.57              9,827.48
09/29/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      13.66              9,813.82
10/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      15.05              9,798.77
11/30/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      14.09              9,784.68
12/29/17                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      13.60              9,771.08
01/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      15.45              9,755.63
02/13/18      102         INTERNATIONAL SURETIES, LTD.     BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                       2.71              9,752.92
                                                           BALANCE AS OF 02/13/2018 FOR CASE
                                                           #15-41510, yearly bond premium
02/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      13.09              9,739.83
03/20/18      {14}        Rapid Financial Services, LLC    Settlement of preference adversary                 1241-000              6,000.00                               15,739.83
03/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      16.88          15,722.95
04/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      21.86          15,701.09
05/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      24.84          15,676.25
06/29/18                  Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                      21.79          15,654.46
10/05/18      103         THOMAS E. SPRINGER               Dividend paid 100.00% on $2,350.00, Trustee        2100-000                                   2,350.00          13,304.46
                                                           Compensation; Reference:

                                                                                                    Subtotals :                  $16,000.00             $2,695.54
{} Asset reference(s)                                                                                                                       Printed: 02/08/2019 11:07 AM        V.14.50
                        Case 15-41510                Doc 123        Filed 02/08/19 Entered 02/08/19 14:36:54                                               Desc Main
                                                                     Document     Page 9 of 9
                                                                                                                                                                             Exhibit 9


                                                                                Form 2                                                                                       Page: 2

                                                 Cash Receipts And Disbursements Record
Case Number:        15-41510                                                                     Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          BLUES BBQ & GRILL EAST DUNDEE, INC.                                          Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ******8466 - Checking Account
Taxpayer ID #: **-***8521                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 02/08/19                                                                          Separate Bond: N/A

   1            2                         3                                       4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From                Description of Transaction                T-Code              $                  $       Account Balance
10/05/18      104        LOIS WEST, CPA                   Dividend paid 100.00% on $1,318.50,               3410-000                                    1,318.50         11,985.96
                                                          Accountant for Trustee Fees (Other Firm);
                                                          Reference:
10/05/18      105        Colleen G. Thomas                Dividend paid 26.08% on $3,934.50, Other          6700-000                                    1,026.20         10,959.76
                                                          Professional Fees (Prior Chapter); Reference:
10/05/18      106        THOMAS E. SPRINGER               Combined Check for                                                                           10,959.76                0.00
                                                          Claims#ATTYFEES,ATTYEXP
                                                             Dividend paid 100.00%          10,472.50       3110-000                                                            0.00
                                                             on $10,472.50; Claim#
                                                             ATTYFEES; Filed:
                                                             $10,472.50
                                                             Dividend paid 100.00%              487.26      3120-000                                                            0.00
                                                             on $487.26; Claim#
                                                             ATTYEXP; Filed:
                                                             $487.26

                                                                                ACCOUNT TOTALS                                   16,000.00             16,000.00               $0.00
                                                                                       Less: Bank Transfers                           0.00                  0.00
                                                                                Subtotal                                         16,000.00             16,000.00
                                                                                       Less: Payments to Debtors                                            0.00
                                                                                NET Receipts / Disbursements                   $16,000.00             $16,000.00

                               Net Receipts :       16,000.00
                                                ————————                                                                           Net             Net                   Account
                                 Net Estate :      $16,000.00                   TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                                Checking # ******8466                           16,000.00              16,000.00                0.00

                                                                                                                               $16,000.00             $16,000.00               $0.00




{} Asset reference(s)                                                                                                                     Printed: 02/08/2019 11:07 AM        V.14.50
